DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 04/12/2022.
Claims 2, 15, and 19 have been canceled.
Claim 21 has been added.
Claims 1, 3-14, 16-18 and 20-21 are presented for examination.
Response to Arguments
Applicant’s arguments/amendments with respect to claims 1, 14, and 18 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 
Applicants argued: “Thus, Olhofer describes providing input to a machine-learned model but does not describe "updating, by the computing system, the input to the machine-learned model based on the gradient of the objective function," as recited by amended independent claim 1. Thus, Olhofer fails to disclose, describe, or disclose all the limitations of amended independent claim 1”.
	Examiner respectfully disagrees. Examiner would like to direct applicants to the following section of OLHOFER et al, which is analogous to the “updating” claimed invention.
	OLHOFER et al discloses:
[0078] After the phase one process has ended the final resulting update strategy can be utilized in phase two. In phase two the topology optimization of structures can be optimized by using the generated update strategy for the same or similar objective functions and constraints as has been used in the optimization of the update strategy in the first phase, but with different boundary conditions of the design space.
[0081] FIG. 5 shows a schematic description of the update strategy with in- and outputs. Since all inputs refer only to a local part of the design they can be considered as local information.
[0082] The functional relation by which an update strategy is represented, based on such local information and can be expressed by a model, e.g. by an artificial neural network. Here, the outer process applies an optimization or learning method to improve the weights of the neural network depending on the feedback from the inner loop.
[0083] Assuming the local information given to the neural network model include thermodynamic properties, designs can be optimized for example concerning the ability to transfer heat. Given local information on the position it is possible that the update strategy takes the position within the overall physical structure into account. This may be of interest for example in the automobile application in which areas for crash energy absorption can be defined, in which high deformation are required for maximum energy absorption. At the same time areas near the passenger require a maximum of stiffness to protect the passenger. This local variation in design quality can be realized by adding the required local information as input to the update strategy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, 12-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0214370 issued to Olhofer et al in view of US Patent No. 6,606,612 issued to Rai et al.

1. Olhofer et al discloses a computer-implemented method to reparameterize a physical design problem using machine learning, the method comprising: 
obtaining, by a computing system comprising one or more computing devices, data descriptive of a design space for a physical design problem, wherein the design space is parameterized by a first set of parameters (see: par [0018] the word “design” can mean any kind of decision making regarding the shape or composition of a physical structure or object, the design is represented by parameters referred as design variable; par [0022] a design variable can hence e.g. be a binary value or a threshold value can be calculated or be predetermined; par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization, generating update strategies to a second (or inner) optimization process, the second process can be a topology optimization which is initialized by the outer process and uses the update strategies provided by the first process for the material redistribution); 
reparameterizing, by the computing system, the design space for the physical design problem with a machine-learned model that comprises a second set of parameters (See: par [0043] a computer-assisted method for the topology optimization of the design of physical bodies; par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization, generating update strategies to a second (or inner) optimization process, the second process can be a topology optimization which is initialized by the outer process and uses the update strategies provided by the first process for the material redistribution), wherein reparameterizing, by the computing system, the design space comprises configuring the machine-learned model to generate proposed solutions for the physical design problem associated with the design space (See: par [0081] Fig. 5 shows a schematic description of the update strategy with in and output, since all inputs refer only to a local part of the design can be considered as local information; par [0082]the functional relation by which an update strategy is represented, based on such local information and can be expressed by a model, e.g. by an artificial neural network, here, the outer process applies an optimization or learning method to improve the weights of the neural network depending on the feedback from the inner loop); 
providing, by the computing system, an input to the machine-learned model comprising the second set of parameters to produce a proposed solution (see: par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization, generating update strategies to a second (or inner) optimization process, the second process can be a topology optimization which is initialized by the outer process and used the updated strategies provided by the first process for the material redistribution); 
applying, by the computing system, one or more design constraints to the solution to create a constrained solution within the design space, wherein the constrained solution is expressed according to the first set of parameters of the design space (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated, if the structure satisfies the convergence criterion, e.g. when the optimization objectives/constraints is/are met, the outer process is stopped as well (S106); par [0076] otherwise the results of the structure evaluation are used as feedback to evaluate the quality of the set of update strategies provided); 
generating, by the computing system and using a physical model, a physical outcome associated with the constrained solution (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated, if the structure satisfies the convergence criterion, e.g. when the optimization objectives/constraints is/are met, the outer process is stopped as well (S106) and generating final update strategy S106); 
evaluating, by the computing system, the physical outcome using an objective function (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated, if the structure satisfies the convergence criterion, e.g. when the optimization objectives/constraints is/are met, the outer process is stopped as well (S106)); and 
updating, by the computing system, at least one of the second set of parameters (See: par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization, generating update strategies to a second (or inner) optimization process, the second process can be a topology optimization which is initialized by the outer process and uses the update strategies provided by the first process for the material redistribution); and
updating, by the computing system, the input to the machine-learned model based on the gradient of the objective function (See: par [0078] in phase two the topology optimization of structures can be optimized by using the generated update strategy for the same or similar objective functions and constraints as has been used in the optimization of the update strategy in the first phase; par [0081] Fig. 5 shows a schematic description of the update strategy with in and outs, since all inputs refer only to a local part of the design they can be considered as local information; par [0082] the functional relation by which an update strategy is represented, based on such local information and can be expressed by a model, e.g. by an artificial neural network; par [0083] the local information given to the neural network model);
creating an optimal physical design for the physical design problem (See: par [0080] the adapted update strategies are generated as a functional relation of the local information e.g. results of the physics simulation of the structure).
Olhofer et al does not specify plurality of iterations; gradient of the objective function and outputting optimized version of the machine-learned model that is trained to create an optimal physical design for the physical design problem.
Rai et al discloses plurality of iterations (See: col. 9 lines 44-47, a particular design may require many iterations before the optimal solution is obtained); gradient of the objective function (See: Col. 1 line 66 through Col. 2 line 5, the designer with the gradient of the objective function that is being minimized in order to obtain the optimal design; Col. 2 lines 15-17, sensitivity derivative-based method typically require many aerodynamic solutions be obtained in order to compute the gradient of the objective function) and outputting optimized version of the machine-learned model that is trained to create an optimal physical design for the physical design problem (See: Abstract, the present invention handles design problems with many more parameters than would be possible using neural networks alone and permits a designer to rapidly perform a variety of trade-off studies before arriving at the final design; Fig. 5 shows output of final optimized design; Fig. 6 illustrates output of optimized design).
It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

2. Canceled.

3. Rai et al discloses the computer-implemented method of claim 1, wherein a derivative of the objective function with respect to the physical model is directly computable or estimatable (See: Col. 2 lines 15-17, sensitivity derivative based method typical require that many aerodynamic solutions be obtained in order to compute the gradient of the objective function).  
It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

4. Olhofer et al discloses the computer-implemented method of claim 1, wherein the design space comprises a grid (See: par [0017] one type of topology optimization uses a discretized version of the design space which usually is equal to the computational grid used for the finite element analysis (FEA) of the structure).  

5. Olhofer et al discloses the computer-implemented method of claim 4, wherein the grid includes a plurality of linear finite elements within a discretized domain (See: par [0017] one type of topology optimization uses a discretized version of the design space which usually is equal to the computational grid used for the finite element analysis (FEA) of the structure; par [0049] a structural analysis may be performed using e.g. a finite element analysis on an optimized physical object).  

7. Rai et al discloses the computer-implemented method of claim 1, wherein the design constraints represent a numerical range into which respective values of the proposed solution are normalized (See: Col. 10 lines 36-45, the pressure amplitude is used as a measure of the unsteadiness in the flow field and is defined as the range of temporal pressure variation on the airfoil surface).  
It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

8. Olhofer et al discloses the computer-implemented method of claim 1, wherein the machine-learned model is a convolutional neural network (See: par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization; par [0084] in order perform the calculations required in the optimization process/the dual process, the invention may use and include processing means and/or apply neural networks to represent the update strategies).  

9. Olhofer et al discloses the computer-implemented method of claim 1, wherein the one or more design constraints are differentiable (See: par [0075] based on the quality function and the constraints the performance of the structure is evaluated).  

10. Olhofer et al discloses the computer-implemented method of claim 1, further comprising performing the method of claim 1 for multiple distinct physical design problems, wherein each distinct physical design problem is associated with a distinct machine-learned model (see: par [0044] the optimization can consist of two phases, phase one can be a dual process comprising a first (or outer) optimization process, e.g. a machine learning or stochastic optimization, generating update strategies to a second (or inner) optimization process, the second process can be a topology optimization which is initialized by the outer process and used the updated strategies provided by the first process for the material redistribution).  

12. Rai et al discloses the computer-implemented method of claim 1, wherein updating the second set of parameters based on a gradient of the objective function comprises: performing gradient descent on the second set of parameters (See: Col. 1 line 66 through Col. 2 line 5, the designer with the gradient of the objective function that is being minimized in order to obtain the optimal design).  
It would have been obvious before the effective filing date to combine the aerodynamics design optimization as taught by Rai et al to the optimization of the design of physical bodies of Olhofer et al would be to perform a variety of trade-off studies before arriving at the final design (Rai et al, Col. 3 lines 55-58).

13. Olhofer et al discloses the computer-implemented method of claim 1, wherein the physical outcome measures a displacement of the constrained solution when used as input to the physical model (See: par [0079] The local information in this example are the displacement of elemental nodes and the design variable xj).  

As per Claims 14, 16, 18 and 20: The instant claims recite substantially same limitation as the above rejected claims 1, and 10, and therefore rejected under the same rationale.

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olhofer et al and Rai et al as applied to claims above, and further in view of H. Zhu, J. Hale, E. Zhou, “Optimizing Conditional Value-At-Risk via Gradient-Based Adaptive Stochastic Search” pgs. 726-737, 2016 IEEE.

6. Olhofer et al discloses plurality of linear finite elements (See: par [0017] one type of topology optimization uses a discretized version of the design space which usually is equal to the computational grid used for the finite element analysis (FEA) of the structure; par [0049] a structural analysis may be performed using e.g. a finite element analysis on an optimized physical object). 
Neither Olhofer et al nor Rai et al discloses density of material.
Zhu et al discloses density of material (See: pg. 728 paragraph one, positive and continuous probability density function).
It would have been obvious before the effective filing date to combine the Gadient-based optimization as taught by Zhu et al to the optimization of the design of physical bodies of Olhofer et al would be to adaptively reduce the number of samples needed to estimate the CVaR at each iteration, and improves the overall efficiency of the alogrithm (Zhu et al, Abstract).

11. Zhu et al discloses the computer-implemented method of claim 1, wherein the objective function is a scalar loss function (See: pg. 727 paragraph one, scalar loss function).  
It would have been obvious before the effective filing date to combine the Gadient-based optimization as taught by Zhu et al to the optimization of the design of physical bodies of Olhofer et al would be to adaptively reduce the number of samples needed to estimate the CVaR at each iteration, and improves the overall efficiency of the algorithm (Zhu et al, Abstract).

As per Claim 17: The instant claims recite substantially same limitation as the above rejected claim 11, and therefore rejected under the same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olhofer et al and Rai et al as applied to claims above, and further in view of US Publication No. 20180365554 issued to ven den Oord et al.

Neither OLHOFER et al nor Rai et al disclose a noise vector. Ven den Oord et al discloses a noise vector (See: par [0014]-[0015] noise vector using a feedforward generative neural network to generate the waveform).

It would have been obvious before the effective filing date to combine the machine learning models as taught by ven den Oord et al to the optimization of the design of physical bodies of Olhofer et al would be to facilitates generating output distributions for a set of samples in parallel which is therefore much quicker than an autoregressive approach (ven den Oord et al, par [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        06/28/2022